DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 8, 17, 26, 31 and 33 are cancelled.
Claims 1-7, 9-16, 18-25, 27-30, 32 and 34-39 are allowed.

Response to Arguments
Applicant’s arguments, see pages 7-13, filed 10/04/2021, with respect to claims 1 and 20 have been fully considered and are persuasive in view of the following examiner’s amendments as authorized by the attorney in a telephonic interview held on 10/27/2021. 
The rejections of claims 1 and 20 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Gerald Chan on 10/27/2021.




The application has been amended as follows:

1. 	(Currently Amended) An apparatus for configuring a hearing aid, comprising:
	a user interface configured to receive, from a user of the hearing aid, a first input for starting a process of adjusting the hearing aid; 
	a processor configured to obtain data; and 
	an interface configured to communicate with the hearing aid to adjust the hearing aid based on the data;
wherein the processor is configured to obtain the data after the user has not provided a consent input for a predetermined period; and
wherein the processor is configured to treat a lack of the consent input for the predetermined period as a dissatisfaction of an output of the hearing aid, and wherein the processor is configured to obtain another data after a dissent input is provided by the user. 

7.	(Currently Amended) The apparatus of claim 1, wherein dissent input  indicates that the user is not satisfied with  an adjustment of the hearing aid 

8.	(Canceled).

17.	(Canceled).

20. 	(Currently Amended) An apparatus for configuring a hearing aid, the hearing aid comprising a microphone, an output transducer, and a hearing loss signal processor : 
a processor configured to  obtain data, and output the data for configuring the hearing aid, of the apparatus is configured to output the data after a user of the user device has not provided a consent input for a predetermined period;
wherein the processor of the apparatus is configured to treat a lack of the consent input for the predetermined period as a dissatisfaction of an output of the hearing aid, and wherein the processor of the apparatus is configured to output another data after a dissent input is provided by the user.

25.	(Currently Amended) The apparatus of claim 20, wherein dissent input  indicates that the user is not satisfied with  an adjustment of the hearing aid 

26.	(Canceled).

27.	(Currently Amended) The apparatus of claim 20, wherein the processor of the apparatus is configured to perform a calculation for determining the data.

30.	(Currently Amended) The apparatus of claim 20, wherein the processor of the apparatus is a part of a cloud computing network.

31.	(Canceled).

32.	(Currently Amended) The apparatus of claim 1, wherein the is due to a previous adjustment of the hearing aid.

33.	(Canceled).

34.	(Currently Amended) The apparatus of claim 20, wherein theis due to a previous adjustment of the hearing aid.

35.	(New) The apparatus of claim 1, wherein the other data is based on a learning algorithm.

36.	(New) The apparatus of claim 20, wherein the other data is based on a learning algorithm.

37.	(New) The apparatus of claim 20, wherein the processor of the apparatus is configured to output the data and the other data for reception by a user device that is in communication with the hearing aid.

38.	(New) The apparatus of claim 20, wherein the processor of the apparatus is configured to obtain the data by performing a calculation.

39.	(New) The apparatus of claim 20, wherein the processor of the apparatus is configured to obtain the data by receiving the data.

Allowable Subject Matter
Claims 1-7, 9-16, 18-25, 27-30, 32 and 34-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 20 (amended) are allowed over the prior arts of record because none of the prior arts taken singly or in combination with the others explicitly discloses all the limitations of claims 1 and 20 as currently amended. For instance, the closest prior art of record, Bazzoni (US PUB 20180146310) generally discloses an apparatus according to claim 1, but fails to explicitly disclose the following limitations in combination with the other limitations of the claim: wherein the processor is configured to obtain the data after the user has not provided a consent input for a predetermined period; and wherein the processor is configured to treat a lack of the consent input for the predetermined period as a dissatisfaction of an output of the hearing aid, and wherein the processor is configured to obtain another data after a dissent input is provided by the user. 

Claims 2-7, 9-16, 18-19, 21-25, 27-30, 32 and 34-39 are allowed based on their respective dependency from either one of Claims 1 or 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.